                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Bryan Byrd, #305294,                         )
                                             )       C.A. No. 2:18-3256-HMH-MGB
                       Petitioner,           )
                                             )
       vs.                                   )         OPINION & ORDER
                                             )
                                             )
Michael Stephan, Warden,                     )
                                             )
                       Respondent.           )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Mary Gordon Baker made in accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02 for the District of South Carolina.1 Bryan Byrd (“Byrd”) is a

pro se state prisoner seeking habeas corpus relief pursuant to 28 U.S.C. § 2254. In her Report

and Recommendation filed on August 21, 2019, Magistrate Judge Baker recommends granting

the Respondent’s motion for summary judgment and dismissing Byrd’s petition with prejudice.

(R&R, generally, ECF No. 36.)

       The court granted Byrd’s motion for an extension and extended the time to file

objections until September 24, 2019. Byrd filed timely objections to the Report and




  1
    The recommendation has no presumptive weight, and the responsibility for making a
  final determination remains with the United States District Court. See Mathews v. Weber,
  423 U.S. 261, 270 (1976). The court is charged with making a de novo determination of
  those portions of the Report and Recommendation to which specific objection is made.
  The court may accept, reject, or modify, in whole or in part, the recommendation made by
  the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                                 1
Recommendation on September 24, 2019.2 (Obj., generally, ECF No. 42.) Objections to the

Report and Recommendation must be specific. Failure to file specific objections constitutes a

waiver of a party’s right to further judicial review, including appellate review, if the

recommendation is accepted by the district judge. See United States v. Schronce, 727 F.2d 91,

94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

          Upon review, the court finds that Byrd’s objections are non-specific, unrelated to the

dispositive portions of the magistrate judge’s Report and Recommendation, or merely restate his

claims. Therefore, after a thorough review of the magistrate judge’s Report and the record in

this case, the court adopts Magistrate Judge Baker’s Report and Recommendation and

incorporates it herein.




   2
       Houston v. Lack, 487 U.S. 266 (1988).

                                                  2
          It is therefore

          ORDERED that the Respondent’s motion for summary judgment, docket number 21, is

granted. It is further

          ORDERED that Byrd’s petition, docket number 1, is dismissed with prejudice. It is

further

          ORDERED that a certificate of appealability is denied because Byrd has failed to make

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

          IT IS SO ORDERED.

                                                 s/Henry M. Herlong, Jr.
                                                 Senior United States District Judge

Greenville, South Carolina
October 7, 2019


                                 NOTICE OF RIGHT TO APPEAL

          The Petitioner is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                    3
